Exhibit 10.28
Amendment Agreement
This Amendment Agreement (the "Amendment") is made as of October 22, 2009 and
further amends the letter agreement dated January 31, 2005, as amended (the
"Letter Agreement"), between you and IHS Inc. (the "Company"), containing the
terms and conditions of your employment with the Company.
In light of recent changes relating to Section 162(m) of the Internal Revenue
Code, the parties have agreed to amend the provisions of the Letter Agreement
affected by such changes as follows:
1.
Section 7 of the Letter Agreement is hereby amended to delete Section 7(a)(iii),
which currently reads:

"(iii) your Target Bonus for the fiscal year of such termination, prorated for
the number of days that have elapsed during such year."
2.
Section 7 of the Letter Agreement is hereby amended to add immediately following
the words "In addition to the foregoing lump-sum payment", a new subsection (v)
which reads as follows:

"(v) You will receive the portion of your Annual Bonus for the fiscal year of
termination that is tied to the achievement of the Company's performance
objectives for such fiscal year, based on the Company's actual achievement of
such performance objectives for the full fiscal year, pro-rated for the number
of days that have elapsed during such fiscal year prior to the termination of
your employment. You will receive any portion of your Annual Bonus for the
fiscal year of termination that is tied to achievement of personal objectives
for such fiscal year at "Target" level for the achievement of such personal
objectives, pro-rated for the number of days that have elapsed during such
fiscal year prior to the termination of your employment. The payment provided in
this subparagraph (v) will be made following the close of the fiscal year of
termination at such time as the Annual Bonus for such fiscal year is paid by the
Company to its then current executives;"
3.
Except as expressly amended herein, the Letter Agreement remains in full force
and effect in accordance with its terms.





IHS Inc.


By: /s/ Jeff Sisson
Jeff Sisson
Senior Vice President
Chief Human Resources Officer


Accepted and Agreed:




/s/ Jane Okun-Bomba
Employe Name: Jane Okun-Bomba
